PER CURIAM:
On September 17, 1979, appellant pleaded guilty to charges of Retail Theft (misdemeanor, second degree) and *88Terroristic Threats. A companion charge of Recklessly Endangering Another was nol-prossed. On February 5, 1980, after procurement of a pre-sentence report, and fairly lengthy discussions of the case by counsel for both sides, Judge John A. Cherry, imposed sentences of 6 months to 12 months on the charge of retail theft and 5V2 months to 5 years on the charge of terroristic threats, to run consecutively. The court imposed a period of probation to run consecutively to the imprisonment, conditioned further that appellant refrain entirely from the use of any alcoholic beverage during the period of probation.
On this appeal appellant argues that the sentence was “excessive and invalid in that the court relied on impermissible factors.” No petition for reconsideration of the sentence has been filed. Appellant argues a petition is unnecessary where it is “unlikely that the lower court would desire to change the sentence.” We disagree.
This Court may not review the lower court’s imposition of sentence unless such court has first had an opportunity to reconsider its sentence. Commonwealth v. Graves, 275 Pa. Super. 557, 419 A.2d 41 (1980); Commonwealth v. Howard, 258 Pa.Super. 440, 392 A.2d 875 (1978); and Commonwealth v. Brunner, 243 Pa.Super. 55, 369 A.2d 446 (1976).
Appeal quashed.